Title: To Thomas Jefferson from John Smith, 21 February 1805
From: Smith, John
To: Jefferson, Thomas


                  
                     My very dear Sir 
                     
                     Thursday morn—
                  
                  Impress’d with the solicitude which I know you feel for the well being of every Section of the Union, I take the liberty to enclose for your perusal of a letter from Mr. Brown, of New Orleans. 
                  Accept the assurance of the high regard & esteem with which I am my very dear Sir Your most obedt Servt.
                  
                     John Smith 
                     
                     of Ohio
                  
               